Citation Nr: 0300436	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  01-05 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a compensable rating for albuminuria.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 




INTRODUCTION

The veteran had active military service from December 1941 
to September 1944.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by 
the Fargo, North Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's May 2000 claim for a compensable rating for 
albinuria.  

In an April 2002 statement "to support my appeal," the 
veteran advised that he had had hypertension for 35 years 
and reported treatment for heart disease for which he took 
nitroglycerin and had undergone three angioplasties in 10 
years.  Attached were radiographic images and a drawing of 
the blood vessels of his heart.  The Board interprets the 
veteran's submission as a request for service connection 
for cardiovascular disease with hypertension.  That issue 
has not been developed or certified for appellate review 
and is not inextricably intertwined with any issue 
properly before the Board.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).  See also 
Parker v. Brown, 7 Vet. App. 116 (1994) (A claim is 
intertwined only if the RO would have to reexamine the 
underlying merits of any denied claim which is pending on 
appeal before the Board).  Accordingly, the matter is 
referred to the RO for appropriate action.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that, for the reasons that follow, this case is not 
yet ready for appellate disposition.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002), which eliminated the well-grounded 
claim requirement, expanded the duty of VA to notify the 
claimant and representative, and enhanced VA's duty to 
assist an claimant in developing the information and 
evidence necessary to substantiate a claim.  

In August 2001 VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  
Except for the amendments to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 
5103).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
See VCAA, Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions 
of the VCAA) was not retroactively applicable to decisions 
of the Board entered before the effective date of the VCAA 
(Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 (Fed. 
Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not 
apply to claims or appeals pending on the date of 
enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to 
hold that the VCAA is retroactively applicable to claims 
pending on the date of enactment.  Further, the 
regulations issued to implement the VCAA are to be 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by 
VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA.  

This matter arises from an appeal filed by the veteran 
from the denial of his claim for a compensable rating for 
albuminuria by on October 2000 rating decision, before the 
effective date of the VCAA.  It was certified to the Board 
for appellate review in October 2002.  However, the record 
shows that the RO has not referenced or discussed the VCAA 
in any way in adjudicating the veteran's claims.  In 
particular, the RO has not provided notice to the claimant 
and his representative of the requirements of the VCAA, 
including the division of responsibilities between VA and 
the claimant in obtaining evidence, either by a notice 
letter of its own or by adopting a copy of the recommended 
VCAA notice letters provided by the Veterans Benefits 
Administration.  Nor has the RO addressed the extent to 
which the VCAA was satisfied.  See Quartuccio v. Principi, 
16 Vet. App 83 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The disability at issue in this appeal, albuminuria, has 
been rated as noncompensably disabling since the September 
1944 effective date of the service connection award 
assigned in February 1945.  Neither rating decisions of 
February 1945 or May 1947 nor the rating decision of 
October 2000 currently on appeal identify the provision of 
the VA rating schedule under which the disorder is rated, 
though the May 2001 statement of the case and the May 2002 
supplemental statement of the case provide what amounts to 
a post hoc interpretation and justification of October 
2000 determination, citing 38 C.F.R. §§ 4.115a and 4.115b 
(2002) relating to renal dysfunction as the source of the 
applicable rating criteria.  Since the medical evidence 
currently of record is inadequate for a proper application 
of these criteria, the development necessary to satisfy 
the duty to assist must include, but is not limited to, a 
current VA examination following the procurement of all 
available treatment records.  When the RO ultimately 
readjudicates the claim, the decision document must 
identify the criteria applied and articulate the result 
obtained in terms of those criteria.  

In view of the foregoing, the case is remanded to the RO 
for the following actions:  

1.  The RO must undertake all 
notification and development actions 
required by the VCAA.  Development of 
the documentary record should include 
but is not necessarily limited to the 
following:  

a.  Procurement of the complete 
medical records showing 
treatment of the veteran at the 
MeritCare Clinic, North Fargo 
Family Practice, 2601 Broadway, 
Fargo, North Dakota 58102, 
since May 1999, including but 
not limited to outpatient notes 
and reports of laboratory 
testing.  

b.  Procurement of all 
available medical records from 
the VA Medical Center in Fargo, 
North Dakota, pertaining to 
treatment of the veteran during 
the period since May 1999, 
including outpatient treatment 
and laboratory reports.  

c.  A request that the veteran 
provide a list of all other VA 
and non-VA health care 
providers who have examined or 
treated him since May 1999 for 
kidney dysfunction manifested 
by albuminuria.  The list 
should include any provider 
having documentation of albumin 
measurements during that 
period.  All available records 
should be obtained from each 
provider identified.  

2.  When the documentary record is 
complete, the veteran should be 
scheduled for an examination by an 
appropriately qualified physician for 
the purpose of identifying and 
quantifying all current manifestations 
of albuminuria and all underlying 
pathology associated with albuminuria.  
All indicated tests and studies should 
be performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination and 
that the examiner acknowledge in the 
report that such review was conducted.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the 
following questions and provide a 
statement of the basis for the 
conclusions reached:  

(a)  Identify any underlying 
renal dysfunction or other 
pathology resulting in 
albuminuria and describe its 
manifestations in detail.  

(b)  Indicate whether the 
albuminuria is constant and 
recurring and to what degree, 
and whether it is productive 
of hyaline or granular casts 
or red blood cells.  

(3)  Indicate whether the 
albuminuria is associated 
with pathology productive of 
edema and to what extent.  

3.  Upon completion of the foregoing, 
the RO should readjudicate the claims 
of entitlement to a compensable rating 
for service-connected albuminuria.  If 
the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded 
the applicable period of time to 
respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this remand is 
to obtain additional development and adjudication.  The 
Board does not intimate any opinion as to the merits of 
the case or the disposition ultimately warranted in the 
veteran's appeal.  

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




